 Case 1:17-cv-00613-JTN-ESC ECF No. 77 filed 12/10/18 PageID.693 Page 1 of 3


                    UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF MICHIGAN

DEREK ANTOL, individually, and as next
friend for DSA II, DEVON ANTOL                  Case No. 1:17-cv-00613
and TRYSTON ANTOL,
                                                Hon. JANET T. NEFF
                  Plaintiffs,

ADAM DENT, KATE STRAUS, CASEY
BRINGEDAHL, CASEY TRUCKS, PETE
KUTCHES, and WESTERN MICHIGAN
ENFORCEMENT TEAM, a public body
organized under the laws of the State of
Michigan,

                     Defendants.
_____________________________________________/
  J. Nicholas Bostic                         Adam P. Sadowski (P73864)
 Bostic & Associates                         John G. Fedynsky (P65232)
 Attorney for Plaintiffs                     Assistant Attorneys General
 909 N. Washington Ave.                      Attorneys for Defendant Casey Trucks
 Lansing, MI 48906                           Complex Litigation Division
 (517) 706-0132                              P.O. Box 30736
 barristerbosticlaw@gmail.com                Lansing, MI 48909
                                             (517) 335-3055
 Allan C. VanderLaan (P33893)                sadowskia@michigan.gov
 Bradley Charles Yanalunas (P80528)          fedynskyj@michigan.gov
 Curt A. Benson (P38891)
 Cummings McClorey Davis & Acho PLC          Douglas M. Hughes (P30958)
 Attorneys for Defendants Dent, Strauss,     John M. Karafa (P36007)
 Bringedahl, & Kutches                       Williams Hughes, PLLC
 327 Centennial Plaza Bldg.                  Attorneys for Defendants Kutches &
 2851 Charlevoix Dr., SE                     Western MI Enforcement Team
 Grand Rapids, MI 49546                      120 W. Apple Ave.
 (616) 975-7470                              P.O. Box 599
 avanderlaan@cmda-law.com                    Muskegon, MI 49440
 byanalunas@cmda-law.com                     (231) 726-4857
 cbenson@cmda-law.com                        doughughes@williamshugheslaw.com
                                             johnkarafa@williamshugheslaw.com
__________________________________________________________________

          REPLY IN SUPPORT OF DEFENDANT CASEY TRUCKS’
                 MOTION FOR SUMMARY JUDGMENT
 Case 1:17-cv-00613-JTN-ESC ECF No. 77 filed 12/10/18 PageID.694 Page 2 of 3



                                   REPLY BRIEF

      Plaintiffs have altered their claims to some extent. On page one of their

response to Defendant Trucks’ motion for summary judgment, they put “All

Plaintiffs as to Defendant Trucks” however, the main Plaintiff, Derek Antol,

admitted that he personally has no claims against Defendant Trucks. (See Exhibit

A to Defendant Trucks’ motion for summary judgment at pg. 77). Derek Antol

cannot change his deposition testimony to now create a claim when he admitted

none existed at the time.

      Much of the response focuses on the conduct of the other officers and what

Plaintiffs allege is their wrongful conduct that gets imputed onto Trucks. However,

the Sixth Circuit case cited by Plaintiffs actually supports Defendant Trucks

position. In Smoak v. Hall, 460 F.3d 768 (6th Cir. 2006), the Court actually found

qualified immunity applicable and it was based on whether the individual

defendants had a “good-faith defense”. Id. at 781-782. Therefore, the conduct to be

analyzed it what was reasonable for Trucks to believe. He was requested to help

secure the premises and did so. Any bad acts by any other co-defendant cannot be

put onto Trucks just because he was there.

      Additionally, Plaintiffs’ discussion of the good-faith defense as to the warrant

is misplaced. (Response in Opposition at pg. 10). Trucks was not the affiant for a

warrant and was not involved in that process. While Trucks does not believe that

the fellow co-defendants violated Plaintiffs’ rights, Trucks himself was objectively

reasonable. For Plaintiffs to rebut the presumption of qualified immunity, plaintiffs

are required to come forward with evidence demonstrating that the actions of each


                                          1
 Case 1:17-cv-00613-JTN-ESC ECF No. 77 filed 12/10/18 PageID.695 Page 3 of 3



and every defendant were objectively unreasonable in light of the clearly

established law. The qualified-immunity analysis must be undertaken in regard to

the specific constitutional violation at issue. Plaintiffs have not met this burden.

                     CONCLUSION AND RELIEF SOUGHT

      For the reasons discussed above, Defendant Trucks requests this Court grant

his motion for summary judgment.

                                               Respectfully submitted,

                                               Bill Schuette
                                               Attorney General


                                               s/ Adam P. Sadowski
                                               Adam P. Sadowski (P73864)
                                               Assistant Attorney General
                                               Attorney for Defendant Trucks
                                               Complex Litigation Division
                                               P.O. Box 30736
                                               Lansing, MI 48909
                                               517.335.3055
                                               sadowskia@michigan.gov
                                               P73864
Dated: December 7, 2018




                                           2
